Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 1 of 11 PageID 1037



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION



DAVID NDALAMBA, and
STARLINE MEDIA, INC.
         Plaintiffs,                       C.A. No. 6:20-CV-01210-GAP-GJK

      v.

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP

           Defendants.



JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

      v.

DAVID NDALAMBA and TYLER
GNASS
           Counterclaim Defendants.


JOMY STERLING D/B/A STAR STATUS GROUP’S REPLY BRIEF IN SUPPORT
           OF HER MOTION FOR SUMMARY JUDGMENT

      Jomy Sterling d/b/a Star Status Group (collectively, “Ms. Sterling”), by and

through her undersigned counsel, hereby submit this reply brief in support of her

motion for summary judgment:

   A. Ms. Sterling Is Still Entitled To Summary Judgment On Plaintiffs’ Copy-
right Claim Despite Efforts To Create Genuine Disputes Of Material Fact.



                                    Page 1 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 2 of 11 PageID 1038



      1.    The Royale High game code Plaintiffs allege Elisha Trice stole and
   Ms. Sterling improperly used in Crown Academy is not subject to U.S. Copy-
   right Registration No. TX 8-868-254 (Doc. 24-15, p. 3) and therefore cannot pro-
   vide a basis for a copyright infringement claim against Ms. Sterling.

      The code depicted in the screenshot at [Doc. 66-3, p.9 “Ex. M”] appears to

come from an October 3, 2019 version of Royale High. Mr. Ndalamba further states,

“[c]opies of Royale High were downloaded to use in production of Crown Acade-

my, specifically newer versions of the game published long after Elisha Trice was

contracted.” [Doc. 66-1, p. 8] (emphasis added). Mr. Trice finished working with Mr.

Ndalamba in August of 2019. [Doc. 62-8, ¶ 17]. Thus, the version of the Royale High

code Plaintiffs allege was stolen is not the same code that was registered with the

U.S. Copyright Office. The copyright registration for the “Royale High code” at

[Doc. 24-15, p. 3] says the registered code was completed in “2018.” Mr. Ndalamba

clearly testifies that the code in the October 3, 2019 version of Royale High did not

exist as of December 31, 2018. As such, Plaintiffs’ copyright claim must be dismissed

to the extent it relies on unregistered 2019 code that did not exist at the end of 2018.

See Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 888 (2019); see

also Airframe Sys. v. L-3 Communs. Corp., 658 F.3d 100, 107-108 (1st Cir. 2011) and

Well-Made Toy Mfg. Corp. v. Goffa Int’l Corp. 354 F.3d 112, 116 (2nd Cir. 2003) (“Be-

cause Well-Made did not register its copyright in the 48-inch Sweetie Mine, section

411(a) barred the district court from considering whether that copyright had been

infringed by Goffa.”).




                                       Page 2 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 3 of 11 PageID 1039



      2.   Plaintiffs’ admissions with respect to who owns (or does not own)
   copyright in the Royale High source code together with other summary judg-
   ment evidence shifts the burden of establishing ownership back to Plaintiffs, a
   burden they cannot meet.

      While a copyright registration does initially provide its holder with a pre-

sumption of ownership that shifts the issue of ownership to defendant, the pre-

sumption can be rebutted. Progressive Lighting, Inc. v. Lowe’s Home Ctrs., Inc., 549

Fed. App’x. 913, 919 (11th Cir. 2013). If a defendant rebuts the presumption, the

burden of establishing ownership of the copyrights at issue shifts back to the plain-

tiff. “To rebut the presumption of validity, an infringement defendant must simply

offer some evidence or proof to dispute or deny the plaintiff’s prima facie case of in-

fringement. Id. (internal citations omitted) (affirming summary judgment in defend-

ants’ favor because defendants rebutted the presumption, shifting the burden back

to plaintiff, which plaintiff could not meet). Here, there is adequate evidence in the

summary judgment record rebutting Plaintiffs’ initial presumption of ownership: (1)

Plaintiffs’ admit Royale High is owned by another company and that they do not

own all of the Royale High code [Doc. 64-2, ¶ 4; Doc. 64-3, ¶ 4; Doc. 66, p. 10]; (2) the

code depicted at [Doc. 24-11] and [Doc. 66-3, pp. 8-9] consists of a series of standard

Roblox protocols that fetch publicly available Roblox game assets created by other

third parties [Doc. 67-3, ¶¶ 3-7]; and (3) Plaintiffs’ admit the code depicted at [Doc.

24-2] and [Doc. 66-3, p. 11; Doc. 66-5, p. 4] is based on open source code, which they

do not own. [Doc. 66-1, ¶¶ 39, 47]. Without the benefit of the presumption, Plaintiffs

fail to meet their burden with respect to ownership. There is no probative evidence


                                      Page 3 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 4 of 11 PageID 1040



in the summary judgment record that shows they own copyrights in (a) the Roblox

asset ID protocols found in the Face ID Code (defined below); (b) the open source-

based NodeJS Code (defined below);1 or (c) any other Royale High code for that

matter in a game solely owned by another company called Secret Waterfall LLC.

       3.    No reasonable jury could find for Plaintiffs with respect “substantial
    similarity” because there is absolutely no probative evidence in the summary
    judgment record that shows Crown Academy source code contains or other-
    wise uses original elements from the Royale High game.

       Even assuming the Royale High source code Plaintiffs allege was infringed

was actually registered and is in fact owned by Plaintiffs, summary judgment on the

copyright claim in Ms. Sterling’s favor is still appropriate because – based on the

undisputed evidence in the summary judgment record – no reasonable jury could

find “substantial similarity” between the applicable works here. In order to deter-

mine if two works are in fact “substantially similar” for purposes of copyright in-

fringement the plaintiff (as the party with the burden of proof) must provide the

applicable works (or sufficient portions thereof) for side-by-side comparison. [See

Doc. 59, pp. 18-19 (and cases cited)].

       Here, Plaintiffs attempt to do this in opposition to Ms. Sterling’s motion for

1 Use of NodeJS code is subject to the MIT License. [Doc. 66-1, ¶ 47]. Creating new code
based on NodeJS is permitted under the MIT License so long as the new code contains spe-
cific copyright and permission notices that are provided in the MIT License. See Exhibit 1.
If these notices are not included, any new code based on the open source NodeJS code vio-
lates the MIT License and, as result, any potential ownership interest in the new code is
rendered void. See 1 Nimmer on Copyright § 3.06 (2021). Here, Plaintiffs provide no evi-
dence that the NodeJS code depicted in [Doc. 24-2] and [Doc. 66-3, p. 11; Doc. 66-5, p. 4]
contains the required MIT License notices. Therefore, Plaintiffs cannot meet their owner-
ship burden with respect to the NodeJS code at issue in this case.


                                         Page 4 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 5 of 11 PageID 1041



summary judgment by citing to and/or providing the following materials:

       The Alleged Royale High Code: Plaintiffs provide the following screenshots

they allege show Royale High code: (1) excerpts of the so-called “NodeJS” or Royale

High web server code at [Doc. 24-2] and [Doc. 66-3, p. 11; Doc. 66-5, p. 4] (the

“NodeJS Code”);2 (2) a snippet of code containing a series of standard Roblox asset

ID protocols being used to fetch publicly available game assets created by other

Roblox developers at [Doc. 24-11] and [Doc. 66-3, pp. 8-9] (the “Face ID Code”); and

(3) 16 lines of code that Plaintiffs purport to be Royale High code at [Doc. 66-3, p. 24]

(the “UpperTorso Code”).3 Plaintiffs also point to a screenshot attached to their

Amended Complaint at [Doc. 24-1] that purportedly shows a comparison between

Royale High’s in-game shop user interface and Crown Academy’s in-game shop us-

er interface (the “Shop UI Screenshot”).4 No other evidence of the Royale High


2 Mr. Ndalamba and Starline admit they never possessed actual Crown Academy source
code, which necessarily proves that the NodeJS Code shown in these screenshots is not ac-
tual Crown Academy source code (since one cannot take a screenshot of something he or
she does not possess). [Doc. 64-4, ¶¶ 36, 37; Doc. 64-5, ¶¶ 36, 37].
3 As argued in Ms. Sterling’s motion to strike at [Doc. 68] this screenshot was never pro-

duced during discovery despite being responsive to timely served requests for production
of documents, and as such, should be excluded from the summary judgment record pursu-
ant to Rule 37(c)(1). Thus, it cannot be used by Plaintiffs to show Royale High code and
Crown Academy code are “substantially similar.”
4 This screenshot must be excluded for several reasons: (1) it purports to show the content

of a file called “ui.rbxl,” a file that this Court ordered Plaintiffs to produce by September 7,
2021, but they did not; (2) it is not the best evidence of the “ui.rbxl” file in violation of Fed.
R. Evid. 1002; (3) Mr. Gnass admits he never used the “ui.rbxl” file in Crown Academy dur-
ing the time he authored all the source code for the game [Doc. 64-6, ¶¶ 5, 23; Doc. 64-7, ¶¶
5, 23]; and (4) Mr. Ndalamba admits he took the screenshot of the “ui.rbxl” file while also
admitting he and Starline do not possess actual Crown Academy source code (one cannot
take a screenshot of something he or she does not possess) [Doc. 64-2, ¶¶ 28, 38; Doc. 64-2,
¶¶ 28, 38]. Thus, Plaintiffs cannot rely on this screenshot in showing “substantial similari-


                                          Page 5 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 6 of 11 PageID 1042



code (in the form of screenshots or files) was submitted into the summary judgment

record.

      The Alleged Crown Academy Code: Plaintiffs provide a 29-page PDF identi-

fied as Exhibit F at [Doc. 66-7, “Starline 15017-45”] consisting of screenshots of two

“.rbxl” files their counsel received from Roblox: “2506647097-7496.rbxl” and

“3881730769-5.rbxl.” Plaintiffs allege these screenshots depict Crown Academy

code. However, that is not accurate. The parties received a zip file from Roblox

called “tsga176.zip, “ which contained a folder called “tsga176.” See Exhibit 3, ¶¶ 3-

4. The “tsga176” folder contained four sub-folders. One of the sub-folders was

called “Crown Academy” and another was called “UndesiredChaos.” The

“2506647097-7496.rbxl” file identified in the 29-page PDF is from the sub-folder

called “Crown Academy” while the “3881730769-5.rbxl” file is from the sub-folder

called “UndesiredChaos.” Id. at ¶ 5. “UndesiredChaos” identifies a Roblox user ac-

count owned by Elisha Trice. See Exhibit 4, ¶ 3. Ms. Sterling has never had any ac-

cess to the “UndesiredChaos” account and in fact never knew about it until this liti-

gation. See Ex. 4, ¶¶ 4-5; Exhibit 5, ¶ 5. No files associated with the “UndesiredCha-

os” account were ever used in the Crown Academy source code. See Ex. 4, ¶ 6. So,

the only source code associated with Crown Academy in the record (based on a rea-

sonable interpretation of the “tsga176” file received from Roblox) is the code from



ties” between the Royale High code and Crown Academy Code. See Fed. R. Civ. P. 37(c)(1)
and Fed. R. Evid. 1002.


                                     Page 6 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 7 of 11 PageID 1043



the “2506647097-7496.rbxl” file depicted on pages 1-4 and 16-29 of the 29-page PDF

(the “Crown Academy Source Code”).5

      The NodeJS Code is not in the Crown Academy Source Code: A review of

the Crown Academy Source Code entered into the summary judgment record clear-

ly shows it does not contain the NodeJS Code.6

      The Face ID Code is not in the Crown Academy Source Code: A review of

the Crown Academy Source Code entered into the summary judgment record clear-

ly shows it does not contain the Face ID Code.

      The UpperTorso Code is not in the Crown Academy Source Code: A review

of the Crown Academy Source Code entered into the summary judgment record

clearly shows it does not contain the UpperTorso Code.

      The Shop UI Screenshot: Assuming this screenshot is considered admissible

evidence (it should not be), it still does not turn the issue of “substantial similarity”

into a jury question. When it comes to user interfaces (or nonliteral elements of a

computer program), district courts in the 11th Circuit must use the “virtual identi-

cality” standard when determining copyright infringement liability. See MiTek Hold-

ings, Inc. v. Arce Eng’g Co., 89 F.3d 1548, 1555-58 (11th Cir. 1996) (Nonliteral elements

of a computer program “are products that are generated by the code’s interaction

with the computer hardware and operating system(s)”, of which “screen displays
5 Plaintiffs’ counsel claims it received the Crown Academy Source Code only because Rob-
lox provided it. This is false. Ms. Sterling provided Plaintiffs’ counsel with three Crown
Academy place files containing Crown Academy source code during discovery.
6 Mr. Gnass admits the NodeJS Code was never used in Crown Academy. See Exhibit 2.




                                       Page 7 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 8 of 11 PageID 1044



and the main menu” are illustrative examples.) Here, the UIs depicted in the Shop

UI Screenshot are nonliteral elements and therefore subject to the higher “virtual

identicality” standard. A review of the screenshot shows the respective shop UIs are

not virtually identical. Specifically, the so-called Crown Academy shop UI has many

categories not found in the Royale High shop UI, such as “hairs,” “makeup,” “cloth-

ing,” “designer,” “houses,” and “shoes.” The Royale High shop UI has phrases that

do not appear in the Crown Academy shop UI, such as “What type of fairy are

you?,” “A true Royale High staple,” and “Or go barefoot. That’s fine too.” The list

goes on: the backgrounds are different, the Royale High shop contains a “monthly

newsletter,” one has a “premium” option while the other does not, the Crown

Academy shop only has three columns whereas the Royale High shop has five, etc.

This clearly does not satisfy the higher “virtual identicality” standard.

      Accordingly, the works at issue in this case cannot be “substantially similar”

as a matter of law. As such, summary judgment on this claim should enter in Ms.

Sterling’s favor.7

   B. Ms. Sterling Is Still Entitled To Summary Judgment On Plaintiffs’ Tortious
Interference Claim Despite Efforts To Create Genuine Disputes Of Material Fact.

      Plaintiffs’ entire argument to avoid summary judgment on their tortious inter-

ference claim is supported by a single cite to one paragraph in Mr. Ndalamba’s dec-

7Even if there was evidence in the record that the NodeJS Code, Face ID Code, and/or Up-
perTorso Code was in the Crown Academy Source Code, Plaintiffs provide no evidence
concerning either the quantitative or qualitative significance of the amount copied. See
MiTek, 89 F.3d at 1560 (“The burden is on the copyright owner to demonstrate the signifi-
cance of the copied features.”). Any such copying would be de minimus.


                                      Page 8 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 9 of 11 PageID 1045



laration. [See Doc. 66, p. 13]. His testimony does nothing to controvert Ms. Sterling

and Mr. Trice’s declaration testimony with respect to elements (2) and (3) of the

claim. Further, Plaintiffs provide no evidence showing the information Ms. Sterling

allegedly acquired or came in contact with is “Confidential Information” as defined

under the NDA. In fact the evidence suggests otherwise: The Face ID Code is just a

series of standard Roblox protocols/asset ID info and the open source-based NodeJS

Code was provided to Mr. Trice by Mr. Ndalamba prior to the signing of the NDA

on June 19, 2019. Last, and perhaps most fatally, Plaintiffs provide absolutely no ev-

idence that they incurred any actual damages as a result of the breached NDA, a

necessary element of the claim. As such, summary judgment should enter on this

claim in Ms. Sterling’s favor.

   C. Ms. Sterling Is Still Entitled To Summary Judgment On Plaintiffs’ Trade
Secret Misappropriation Claim Despite Efforts To Create Genuine Disputes Of
Material Fact.

      Plaintiffs have the burden of showing their information in fact qualifies as a

trade secret. American Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407, 1410

(11th Cir. 1998). They fail to meet this burden. There is absolutely no evidence in the

record that establishes the code in the summary judgment record is “Confidential

Information” as defined under the NDA or otherwise derives independent econom-

ic value from not being generally known or readily ascertainable. Further, Mr. Nda-

lamba and Starline admit that they do not take reasonable steps to keep the infor-

mation secret such as having everyone who has access to Royale High materials ex-



                                     Page 9 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 10 of 11 PageID 1046



ecute a NDA. [Doc. 64-2, ¶¶ 35, 36; Doc. 64-3, ¶¶ 35, 36]. Last, as argued more fully

above, there is no evidence in the summary judgment record that shows Royale

High code was used in the Crown Academy code. Accordingly, Plaintiffs fail to

meet their burden on any of the elements of the claim. Summary judgment in Ms.

Sterling’s favor on this claim is therefore appropriate.

   D. Ms. Sterling Is Still Entitled To Summary Judgment On Her Defamation
and Trade Libel Claims Despite Efforts To Create Genuine Disputes Of Material
Fact.

      First, Plaintiffs and Mr. Gnass misunderstand a fundamental concept of def-

amation under Florida law: a defendant need only convey a defamatory statement

to one person to effectuate “publication.” Geller v. Von Hagens, No. 8:10-cv-01688-

EAK-AEP, 2011 U.S. LEXIS 69847, at * 5 (M.D. Fla. June 29, 2011), quoting Fiore v.

Rogero, 144 So. 2d 99, 102 (Fla. Dist. Ct. App. 1962). Therefore, Mr. Ndalamba and

Mr. Gnass published the defamatory statements at issue in this case when they con-

veyed those statements to Ted Davis, the other individual on the call with Mr. Nda-

lamba and Mr. Gnass. [Doc. 66-1, ¶ 64]. In any event, Plaintiffs and Mr. Gnass do

not appear to take issue with Ms. Sterling’s evidence in support of her claims except

to argue that what they said on the call was true. [Doc. 66, p. 15]. If truth is the only

defense to these claims, then Ms. Sterling should prevail as a matter of law on her

defamation and trade libel claims should summary judgment enter in her favor on

Plaintiffs’ copyright, tortious interference, and trade secret misappropriation claims.




                                      Page 10 of 11
Case 6:20-cv-01210-GAP-GJK Document 69 Filed 09/17/21 Page 11 of 11 PageID 1047



                                   CONCLUSION

      WHEREFORE, the Court should grant Ms. Sterling’s motion for summary

judgment in its entirety, entering judgment that incorporates the relief requested in

Ms. Sterling’s counterclaims [Doc. 20, pp. 8-9].


DATED: September 17, 2021                  Respectfully submitted

                                           Jomy Sterling AND
                                           Star Status Group
                                           By Their Attorney,
                                           /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985
                                           PARKER KEOUGH LLP
                                           3505 Lake Lynda Dr. Suite 200
                                           Orlando, FL 32817
                                           Tel.: (321) 262-1146
                                           Fax.: (617) 963-8315
                                           E-mail: skeough@parkerkeough.com




                            CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed with the Court using the Court’s ECF System which will electronically serve

a copy on September 17, 2021 on all counsel of record.


                                           BY: /s/ Shaun P. Keough
                                           Shaun P. Keough (Trial Counsel)
                                           Florida Bar # 1000985




                                     Page 11 of 11
